Name: Commission Implementing Decision (EU) 2019/605 of 11 April 2019 amending Annex II to Decision 2007/777/EC as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries or parts thereof authorised for the introduction into the Union of consignments of certain meat products and treated stomachs, bladders and intestines for human consumption (notified under document C(2019) 2840) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Europe;  foodstuff;  European construction;  agricultural policy;  animal product;  tariff policy;  trade
 Date Published: 2019-04-12

 12.4.2019 EN Official Journal of the European Union L 103/50 COMMISSION IMPLEMENTING DECISION (EU) 2019/605 of 11 April 2019 amending Annex II to Decision 2007/777/EC as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries or parts thereof authorised for the introduction into the Union of consignments of certain meat products and treated stomachs, bladders and intestines for human consumption (notified under document C(2019) 2840) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point (1) and point (4) of Article 8 and Article 9(4) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (2) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Commission Decision 2007/777/EC (3) lays down, inter alia, the conditions for the introduction into the Union of consignments of certain meat products and of treated stomachs, bladders and intestines which have undergone one of the treatments laid down in Part 4 of Annex II thereto (the commodities), including a list of third countries or parts thereof from which the introduction into the Union of the commodities is authorised. (3) Part 2 of Annex II to Decision 2007/777/EC sets out the list of third countries or parts thereof which are authorised for the introduction into the Union of the commodities, provided that they have undergone the relevant treatment referred to in that Part of Annex II. Those treatments are aimed at eliminating certain animal health risks linked to the specific commodities. Part 4 of that Annex sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity of the animal health risk linked to the specific commodity. (4) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Decision 2007/777/EC for the introduction into the Union of consignments of commodities for human consumption with treatment A from the withdrawal date by continuing to comply with Union legislation for an initial period of at least nine months. (5) Therefore, taking into account these specific guarantees provided by the United Kingdom, of Great Britain and Northern Ireland and in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies, should be included in the list of third countries and parts thereof set out in Part 2 of Annex II to Decision 2007/777/EC authorised for the introduction into the Union of consignments of the commodities. (6) Annex II to Decision 2007/777/EC should therefore be amended accordingly. (7) This Decision should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Part 2 to Annex II to Decision 2007/777/EC shall be amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 April 2019. For the Commission Jyrki KATAINEN Vice-President (1) OJ L 18, 23.1.2003, p. 11. (2) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU (OJ L 80 I, 22.3.2019, p. 1). (3) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). ANNEX The table set out in Part 2 to Annex II to Decision 2007/777/EC is amended as follows: (a) the following lines are inserted after the entry for Ethiopia: GB United Kingdom of Great Britain and Northern Ireland A A A A A A A A A A A A A GG Guernsey A A A A A A A A A A A A A (b) the following line is inserted after the entry for Iceland: JE Jersey A A A A A A A A A A A A A